DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  36, 40-42, 46-48, 53-54 and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0214932 in view of Lim et al. US 2018/0249176.
As to claim 36, Huang teaches a method of decoding a video, the method comprising: for a current block of the video: generating a sub-block based motion prediction signal, [abstract; fig. 2; ¶ 0014-0015; ¶ 0022] determining a set of motion vector difference values associated with a sub-block of the current block, [¶  0009; ¶ 0021-0024] determining a motion prediction refinement signal for the current block based on the determined set of motion vector difference values, [¶ 0009; ¶ 0021-0026] and decoding the video using the refined motion prediction signal, as the prediction for the current block, wherein the sub-block based motion prediction signal is generated and the set of motion vector difference values is determined using an affine motion model for the current block.  [abstract; ¶ 0021-0026]
Huang does not explicitly teach combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. 
Lim teaches combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. [¶ 0235]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Huang in the same way and yield the predictable result of improved coding efficiency.
As to claim 40, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 36. Huang teaches wherein the set of motion vector difference values are determined for a sub-block of the current block and are used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block. [¶ 0009; ¶ 0021-0026]
As to claim 41, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 36. Huang teaches further comprising determining affine motion model parameters for the current block of the video such that the sub-block based motion prediction signal is generated using the determined affine motion model parameters.  [abstract; ¶ 0021-0026]
As to claim 42, Huang teaches a method of encoding a video, the method comprising: for a current block of the video: generating a sub-block based motion prediction signal, [abstract; fig. 2; ¶ 0014-0015; ¶ 0022] determining a set of motion vector difference values associated with a sub-block of the current block, [¶  0009; ¶ 0021-0024] determining a motion prediction refinement signal for the current block based on the determined set of motion vector difference values, [¶ 0009; ¶ 0021-0026] and encoding the video using the refined motion prediction signal, as the prediction for the current block, wherein the sub-block based motion prediction signal is generated and the set of motion vector difference values is determined using an affine motion model for the current block.  [abstract; ¶ 0021-0026]
Huang does not explicitly teach combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. 
Lim teaches combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. [¶ 0235]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Huang in the same way and yield the predictable result of improved coding efficiency.
As to claim 46, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 42. Huang teaches wherein the set of motion vector difference values are determined for a sub-block of the current block and are used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block. [¶ 0009; ¶ 0021-0026]
As to claim 47, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 42. Huang teaches further comprising determining affine motion model parameters for the current block of the video such that the sub- block based motion prediction signal is generated using the determined affine motion model parameters.  [abstract; ¶ 0021-0026]
As to claim 48, Huang teaches a decoder configured to decode a video, comprising: a processor configured to: for a current block of the video: generate a sub-block based motion prediction signal, [abstract; fig. 2; ¶ 0014-0015; ¶ 0022] determine a set of motion vector difference values associated with a sub- block of the current block, [¶  0009; ¶ 0021-0024] determine a motion prediction refinement signal for the current block based on the set of motion vector difference values, [¶ 0009; ¶ 0021-0026] and decode the video using the refined motion prediction signal, as the prediction for the current block, wherein the processor is configured to use an affine motion model for the current block to generate the sub-block based motion prediction signal and to determine the set of motion vector difference values.  [abstract; ¶ 0021-0026]
Huang does not explicitly teach combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. 
Lim teaches combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. [¶ 0235]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Huang in the same way and yield the predictable result of improved coding efficiency.
As to claim 53, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 48. Huang teaches wherein the processor is configured to determine affine motion model parameters for the current block of the video such that the sub-block based motion prediction signal is generated using the determined affine motion model parameters.  [abstract; ¶ 0021-0026]
As to claim 54, Huang teaches an encoder configured to encode a video, comprising: a processor configured to: for a current block of the video: generate a sub-block based motion prediction signal, [abstract; fig. 2; ¶ 0014-0015; ¶ 0022] determine a set of motion vector difference values associated with a sub- block of the current block, [¶  0009; ¶ 0021-0024] determine a motion prediction refinement signal for the current block based on the set of motion vector difference values, [¶ 0009; ¶ 0021-0026] and encode the video using the refined motion prediction signal, as the prediction for the current block, wherein the processor is configured to use an affine motion model for the current block to generate the sub-block based motion prediction signal and to determine the set of motion vector difference values.  [abstract; ¶ 0021-0026]
Huang does not explicitly teach combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. 
Lim teaches combining the sub-block based motion prediction signal and the motion prediction refinement signal to produce a refined motion prediction signal for the current block. [¶ 0235]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lim with the teachings of Huang for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lim in order to improve the similar device (apparatus, method, or product) of Huang in the same way and yield the predictable result of improved coding efficiency.
As to claim 59, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 54. Huang teaches wherein the processor is configured to determine affine motion model parameters for the current block of the video such that the sub-block based motion prediction signal is generated using the determined affine motion model parameters.   [abstract; ¶ 0021-0026]

Claim(s)  37-39, 43-45, 49-52 and 55-58  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0214932 in view of Lim et al. US 2018/0249176 further in view of Lee et al. US 2020/0154127.
As to claim 37, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 36. 
 Huang (modified by Lim) does not explicitly teach determining one or more spatial gradients of the sub-block based motion prediction signal.  
Lee teaches determining one or more spatial gradients of the sub-block based motion prediction signal.  [¶  0176; ¶ 0179-0182; ¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang (modified by Lim) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 38, Huang (modified by Lim and Lee), using the motivation above, teaches the limitations of claim 37. Lee teaches wherein the determined one or more spatial gradients of the sub-block based motion prediction signal and the determined set of motion vector difference values are used to determine the motion prediction refinement signal for the current block.  [¶ 0168-0170; ¶  0176; ¶ 0179-0182; ¶ 0205-0206]
As to claim 39, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 37. Lee teaches wherein the determining of the one or more spatial gradients of the sub-block based motion prediction signal includes: for one or more respective sub-blocks of the current block: determining an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determining, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
As to claim 43, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 42. 
Huang (modified by Lim) does not explicitly teach determining one or more spatial gradients of the sub-block based motion prediction signal.  
Lee teaches determining one or more spatial gradients of the sub-block based motion prediction signal.  [¶  0176; ¶ 0179-0182; ¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang (modified by Lim) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 44, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 43. Lee teaches wherein the determined one or more spatial gradients of the sub-block based motion prediction signal and the determined set of motion vector difference values are used to determine the motion prediction refinement signal for the current block.  [¶ 0168-0170; ¶  0176; ¶ 0179-0182; ¶ 0205-0206]
As to claim 45, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 43. Lee teaches wherein the determining of the one or more spatial gradients of the sub-block based motion prediction signal includes: for one or more respective sub-blocks of the current block: determining an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determining, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
As to claim 49, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 48. 
Huang (modified by Lim) does not explicitly teach wherein the processor is configured to determine one or more spatial gradients of the sub-block based motion prediction signal.  
Lee teaches wherein the processor is configured to determine one or more spatial gradients of the sub-block based motion prediction signal.  [¶  0176; ¶ 0179-0182; ¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang (modified by Lim) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 50, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 49. Lee teaches wherein the processor is configured to use the one or more spatial gradients of the sub-block based motion prediction signal and the set of motion vector difference values to determine the motion prediction refinement signal for the current block. [¶ 0168-0170; ¶  0176; ¶ 0179-0182; ¶ 0205-0206]
As to claim 51, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 49. Lee teaches wherein the processor is configured to: for one or more respective sub-blocks of the current block: determine an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determine, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
As to claim 52, Huang (modified by Lim and Lee), using the motivation above, teaches the limitations of claim 49. Huang teaches wherein the processor is configured to determine the set of motion vector difference values for the sub-block of the current block, which is used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block.  [¶ 0009; ¶ 0021-0026]
As to claim 55, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 54.
Huang (modified by Lim) does not explicitly teach wherein the processor is configured to determine one or more spatial gradients of the sub-block based motion prediction signal.  
Lee teaches wherein the processor is configured to determine one or more spatial gradients of the sub-block based motion prediction signal.  [¶  0176; ¶ 0179-0182; ¶ 0205-0206]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Huang (modified by Lim) for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 56, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 55. Lee teaches wherein the processor is configured to use the one or more spatial gradients of the sub-block based motion prediction signal and the set of motion vector difference values to determine the motion prediction refinement signal for the current block.  [¶ 0168-0170; ¶  0176; ¶ 0179-0182; ¶ 0205-0206]
As to claim 57, Huang (modified by Lim), using the motivation above, teaches the limitations of claim 55. Lee teaches wherein the processor is configured to: for one or more respective sub-blocks of the current block: determine an extended sub-block, using the sub-block based motion prediction signal and adjacent reference samples that border and surround the respective sub-block; [¶ 0153; ¶ 0163-0168; ¶ 0208] and determine, using the determined extended sub-block, spatial gradients of the respective sub-block to determine the motion prediction refinement signal.  [¶ 0205-0206]
As to claim 58, Huang (modified by Lim and Lee), using the motivation above, teaches the limitations of claim 55. Huang teaches wherein the processor is configured to determine the set of motion vector difference values for the sub-block of the current block, which is used to determine the motion prediction refinement signal for one or more further sub-blocks of the current block. [¶ 0009; ¶ 0021-0026]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483